Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Applicant’s election of Species I in the reply filed on 2/11/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 24-30 are hereby withdrawn from further consideration.

Information Disclosure Statement
2.	The information disclosure statement filed on 9/13/2019 is in compliance with the provisions of 37 CFR 1.97, and has been considered and a copy is enclosed with this Office action.
	The citations made within the information disclosure statement were NOT considered because of the following: non-patent literature documents were NOT provided. 

Claim Rejections – 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

4.	Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Giering (US PGPub 2019/0147283) [hereafter Giering].

5.	As to claim 1, Giering discloses a computer-implemented method of analyzing an image of a surface (as shown in Figures 3 and 6-8) to detect a defect (crack) in the surface, comprising receiving the image of the surface (video 402 as shown in Figure 4), processing the image using a machine learning algorithm (DCNN Model 400) configured to detect the defect, the machine learning algorithm comprising a convolutional neural network including at least one convolution layer (410A-410C), and at least one max pooling layer (412A-412C), and displaying (on display 126) the image (as shown in Figure 8) with location of the defect being indicated if determined to be present by the convolutional neural network (Paragraphs 0025, 0028-0031, 0033-0041). 

6.	Claims 1-2, 13-18, 20-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jahanshahi (US PGPub 2017/0343481) [hereafter Jah].

7.	As to claim 1, Jah discloses a computer-implemented method of analyzing an image of a surface (as shown in Figures 1-2) to detect a defect (crack) in the surface, comprising receiving the image of the surface (as shown in Figures 4 and 17), processing the image using a machine learning algorithm (CNN crack patch detection shown in Figures 17 and 19) configured to detect the defect, the machine learning algorithm comprising a convolutional neural network including at least one convolution 

8.	As to claim 2, Jah discloses scanning a first set of non-overlapping areas (first set of patches resulting from the raster scan shown in Figures 4-5 that do not overlap) of the image, scanning a second set of non-overlapping areas (second set of patches resulting from the raster scan that are different from the first patches) of the image each which overlap more than one of the first set of non-overlapping areas so as to capture information at edges of the first set of non-overlapping areas which is otherwise unavailable to the convolutional neural network from the scanning of the first set of non-overlapping areas (Paragraphs 0049, 0057, 0076). 

9.	As to claim 13, Jah discloses the first set of non-overlapping areas are arranged such that each one thereof is contiguous with at least one other of the first set at an edge of said each one of the first set (as shown in Figures 4-5) (Paragraphs 0049, 0057, 0076).

10.	As to claim 14, Jah discloses the second set of non-overlapping areas are arranged such that each one thereof is contiguous with at least one other of the second 

11.	As to claim 15, Jah discloses scanning the first set of non-overlapping areas captures an entirety of the image (as shown in Figures 4-5) (Paragraphs 0049, 0057, 0076, patches that are part of the group that include the patches that encompass the area from the top left and bottom right corners of the image encompass the entire image).

12.	As to claim 16, Jah discloses scanning the second set of non-overlapping areas captures only a portion of the image (as shown in Figures 4-5) (Paragraphs 0049, 0057, 0076, patches that are part of the group that overlap with the patches that encompass the area from the top left and bottom right corners of the image encompass a portion of the entire image).

13.	As to claim 17, Jah discloses said portion of the image captured by the second set of non-overlapping areas has a periphery which substantially follows a periphery of the image, the periphery of the said portion of the image extending through each one of a series of the first set of non-overlapping areas arranged along the periphery of the image (as shown in Figures 4-5) (Paragraphs 0049, 0057, 0076, the patches that overlap with the patches encompassing the top left and bottom right portions of the image follow the edge of the image and extend through said patches encompassing the top left and bottom right portions of the image). 

14.	As to claim 18, Jah discloses the defect to be detected includes a crack, the convolutional neural network is trained by programming instructions stored on a computer readable medium comprising a data structure including a set of training images (as shown in Figure 11) each having a top edge, a bottom edge, and opposite sides edges, wherein a first portion of the set of training images includes a crack (crack images) and a second portion of the set of training images (non-crack images) lack a crack, the first portion (as shown in Figure 11) of the set of training images comprising a first category of crack-containing images having a crack extending substantially horizontally across the image in a direction from one side edge to the other and spaced from the top and bottom edges of the image, a second category of crack-containing images having a crack extending substantially vertically across the image in a direction from the top edge to the bottom edge and spaced from the side edges of the image, a third category of crack-containing images having a crack extending diagonally across the image such that terminal ends of the crack are spaced substantially vertically and substantially horizontally apart from one another that is located within a region of the respective image spanning vertically between the top and bottom edges and horizontally between the side edges but excluding triangular areas each at one corner of the image formed by a portion of each of two edges of the image and a diagonal line interconnecting said portions, and training instructions stored on the medium and executable by a computer processor for training the convolutional neural network with said data structure so that the convolutional neural network is enabled to detect the crack in the image of the surface (Paragraphs 0022, 0057-0058, 0110, the set of 

15.	As to claim 20, Jah discloses each of the set of training images has a 1:1 aspect ratio (as shown in Figure 11) (Paragraphs 0057, 0110).

16.	As to claim 21, Jah discloses the set of training images is formed from a plurality of photographs cropped to form smaller images each having a 1:1 aspect ratio (as shown in Figure 11) (Paragraphs 0057, 0110). 

17.	As to claim 22, Jah discloses each photograph forms a plurality of smaller images with 1:1 aspect ratio (as shown in Figure 11) (Paragraphs 0057, 0110).

18.	As to claim 23, Jah discloses the cracks in each of the first category of crack-containing images, the second category of crack-containing images and the third category of crack-containing images are located generally centrally with respect to a direction transverse to the direction in which a respective one of the cracks extends across a respective one of the training images (as shown in Figure 11) (Paragraphs 0057, 0110). 



Claim Rejections – 35 USC § 103
19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


20.	Claim 19 is rejected under 35 U.S.C 103 as being unpatentable over Jahanshahi (US PGPub 2017/0343481) [hereafter Jah] in view of The Examiner’s Official Notice.

21.	As to claim 19, it is noted that the Jah reference discloses all claimed subject matter with regards to claim 18, but that it does not explicitly disclose the ratio of a number of images forming each of the first portion of the set of training images including a crack and the second portion of the set of training images lacking a crack is 1:1.  Official notice is taken that training a neural network that detects states of objects using an equal number of training images for the various detected states is a well-known and established technique in the art of defect detection.
	Therefore it would have been obvious to one having ordinary skill in the art before the invention was effective filed to include the ratio of a number of images forming each of the first portion of the set of training images including a crack and the second portion of the set of training images lacking a crack is 1:1 in order to yield predictable results of providing the neural network equal strength in determining cracks and a lack of cracks within images of a surface being input to the neural network.
Claims
22.	Claims 3-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664